Exhibit 10.1

 

AMENDMENT TO

FORBEARANCE AGREEMENT WITH RESPECT TO
STATION CASINOS, INC.
6% SENIOR NOTES DUE 2012
73/4% SENIOR NOTES DUE 2016
61/2% SENIOR SUBORDINATED NOTES DUE 2014
67/8% SENIOR SUBORDINATED NOTES DUE 2016
AND
65/8% SENIOR SUBORDINATED NOTES DUE 2018

 

This AMENDMENT TO FORBEARANCE AGREEMENT (this “Amendment”) dated as of April 14,
2009, is entered into by and between Station Casinos, Inc., a Nevada corporation
(the “Company”), and each holder (“Holder”) of Notes (as defined in the
Forbearance Agreement) signatory hereto.

 

RECITALS

 

WHEREAS, the Company and each Holder are party to that certain Forbearance
Agreement dated as of March 2, 2009 (as amended, modified and supplemented and
in effect from time to time, the “Forbearance Agreement”), pursuant to which
each Holder agreed to waive certain events of default and forbear from
exercising certain rights and remedies with respect to the Specified Events of
Default (as defined herein); and

 

WHEREAS, the Company and each Holder desire to make certain amendments to the
Forbearance Agreement to include additional Specified Events of Default and
extend the Forbearance Period.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:

 

AGREEMENT

 

Section 1.               Definitions.  Capitalized terms (including those used
in the preamble and the recitals above) not otherwise defined herein shall have
the meanings assigned to such terms in the Forbearance Agreement.

 

Section 2.               Amendments of the Forbearance Agreement.  Subject to
Section 3 hereof, the Forbearance Agreement is hereby amended as follows:

 

(a)           Section 2 (Event of Default) is hereby deleted in its entirety and
replaced with the following:

 

--------------------------------------------------------------------------------


 

“2.           Event of Default.  The Company hereby acknowledges that each of
(i) the failure by the Company to pay the interest due and payable under the
2014 Subordinated Notes on February 1, 2009 on or prior to March 3, 2009, (ii)
the failure by the Company to pay the interest due and payable under the 2016
Senior Notes on February 15, 2009 on or prior to March 17, 2009, (iii) the
failure by the Company to pay the interest due and payable under the 2016
Subordinated Notes on March 1, 2009 on or prior to March 31, 2009, (iv) the
failure by the Company to pay the interest due and payable under the 2018
Subordinated Notes on March 15, 2009 on or prior to April 14, 2009, (v) the
failure by the Company to pay the interest due and payable under the 2012 Senior
Notes on April 1, 2009  on or before May 1, 2009, and (vi) any Event of Default
arising as a result of the occurrence of a default under the Company’s
Completion Guaranty dated October 7, 2007 arising by reason of a demand for
performance by the Company thereunder or a cross default thereunder to the
Credit Agreement for Aliante Gaming LLC dated October 7, 2007, will, in each
case, constitute an Event of Default under the Indentures (the “Specified Events
of Default”).”

 

(b)           Section 3 (Forbearance; Direction to Trustee) is hereby amended by
deleting the words “April 15, 2009” appearing in the first sentence thereof and
replacing them with “May 15, 2009.”

 

Section 3.               Effectiveness.  This Amendment shall only become
effective if and when the Company and Holders shall have executed and delivered
a counterpart to this Amendment.

 

Section 4.               Governing Law.  THE INTERNAL LAW OF THE STATE OF NEW
YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS AMENDMENT, WITHOUT GIVING EFFECT
TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

 

Section 6.               Survival of the Agreement.  Except as expressly
provided by this Amendment, the terms and conditions of the Forbearance
Agreement shall remain in full force and effect.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed all as of the date first written above.

 

 

 

 

STATION CASINOS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name: Thomas M. Friel

 

 

Title:   Executive Vice President, Chief Accounting

 

 

            Officer & Treasurer

 

--------------------------------------------------------------------------------


 

AGREED AND ACKNOWLEDGED:

 

HOLDERS:

 

--------------------------------------------------------------------------------